Case: 20-61113     Document: 00515975136         Page: 1     Date Filed: 08/11/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 11, 2021
                                  No. 20-61113                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Angela Bryson Miller,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:10-cr-163-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Angela Bryson Miller, federal prisoner # 14832-042, was convicted of
   two counts of aiding and abetting the brandishing of a firearm during a crime
   of violence, in violation of 18 U.S.C. § 2 and 18 U.S.C. § 924(c)(1)(A). She
   was sentenced to 384 months in prison and five years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61113         Document: 00515975136                Page: 2       Date Filed: 08/11/2021




                                           No. 20-61113


   She now appeals the denial of her compassionate-release motion filed under
   18 U.S.C. § 3582(c)(1)(A).
           We review the denial of a § 3582(c)(1)(A) motion for abuse of
   discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   A district court disposing of such a motion is bound only by
   § 3582(c)(1)(A)(i) and the 18 U.S.C. § 3553(a) sentencing factors. See United
   States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
           Miller claims the district court committed a wide-variety of errors.
   She says the district court (1) failed to consider her heightened susceptibility
   to COVID-19 given her various illnesses; (2) inappropriately weighed the
   § 3553(a) factors and failed to give due weight to the First Step Act’s non-
   retroactive amendment to § 924(c); and (3) inappropriately weighed her co-
   defendant’s recantation of inculpatory statements. 1
           Miller failed to establish that the district court “base[d] its decision
   on an error of law or a clearly erroneous assessment of the evidence.”
   Chambliss, 948 F.3d at 693 (quotation omitted). Instead, Miller claims that
   the district court should have weighed the § 3553(a) factors differently and
   should have deemed her § 3582(c)(1)(A)(i) argument more compelling. But
   that is not a basis for overturning the district court. See United States v.
   Malone, 828 F.3d 331, 342 (5th Cir. 2016) (“Though Appellant[] may
   disagree with how the district court balanced the § 3553(a) factors, [her



           1 Miller also claims that a sentence reduction is merited because she is the caretaker

   for her aging parents. She failed to raise this argument before the district court, and we
   therefore do not consider it here. See Theriot v. Par. of Jefferson, 185 F.3d 477, 491 n.26 (5th
   Cir. 1999) (“An appellate court may not consider new evidence furnished for the first time
   on appeal and may not consider facts which were not before the district court at the time of
   the challenged ruling.”).




                                                  2
Case: 20-61113      Document: 00515975136          Page: 3   Date Filed: 08/11/2021




                                    No. 20-61113


   contention] that these factors should have been weighed differently is not a
   sufficient ground for reversal.”).
          The district court did not abuse its discretion in determining that
   Miller’s obesity and hypertension were not “extraordinary and compelling
   reasons” to reduce her sentence under 18 U.S.C. § 3582(c)(1)(A)(i). See
   Chambliss, 948 F.3d at 693–94. Nor did the district court err in finding that
   the § 3553(a) sentencing factors militated against a sentence reduction
   because: (1) the First Step Act’s § 924(c) amendment is not retroactive, see
   United States v. Gomez, 960 F.3d 173, 177 (5th Cir. 2020); and (2) the
   sentence imposed served the interest of justice and reflected the seriousness
   of Miller’s offenses, see § 3553(a)(2)(A). And to the extent that Miller seeks
   to attack her underlying sentence with evidence that her co-defendant
   recanted inculpatory statements, the proper vehicle is a motion under 28
   U.S.C. § 2255. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).
          AFFIRMED.




                                         3